DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 19-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eric Yip et al., WO 2018/048223 A1 (citations made with reference to equivalent English translation US 2019/0199995 A1).

Independent claim 1, Yip discloses an image processing method, comprising: 

performing area division on an input image to obtain a plurality of sub-images (i.e. packing/partitioning an image into multiple WUs, e.g. sub-images – Para 57, 58; Fig. 6, 7); 

determining a part of the plurality of sub-images as an image to be output (i.e. WUs corresponding to a particular viewport are transmitted – Para 58); 

stitching respective sub-images of the image to be output to obtain a stitched image (i.e. WUs are grouped and repacked into one image that corresponds to the field of view– Para 74); 

and transmitting the stitched image, wherein the stitched image is smaller than the input image (i.e. WUs corresponding to a particular viewport are transmitted – Para 58; the blended, regrouped and repacked WUs are transmitted – Para 74).  




Claim 2, Yip discloses the method of claim 1, wherein the stitched image is a rectangular image (i.e. the resized stitched image is a rectangular image – Fig. 1, 6, 8; Para 65, 69).  


Claim 3, Yip discloses the method of claim 1, wherein the stitched image is a non- rectangular image (i.e. the resized stitched image is a non-rectangular image – Fig. 1, 6, 8; Para 65, 69), and the method further comprises: filling vacant areas of the stitched image to form a rectangular image (i.e. padding blank areas of the image to form a quadrangular shape – Fig. 32; Para 74).    



Claim 4, Yip discloses the method of claim 3, wherein the stitching respective sub-images of the image to be output comprises: determining a sub-image with the largest area among the respective sub-images, and moving other sub-images among the respective sub-images relative to the sub- image with the largest area (i.e. deforming and reconfiguring/rearranging WUs, e.g. sub-images – Para 56 – such that blank regions are reduced – Para 74 – by shifting position of sub-images – Fig. 10 “1010, 1030” relative to a larger sub-image – Fig. 10 “1020”).  



Claim 5, Yip discloses the method of claim 1, wherein the plurality of sub-images are divided based on a shape of a display area of a display apparatus (i.e. partition the 




Independent claim 6, Yip discloses an image jointing method, comprising: receiving a stitched image obtained by the image processing method according to claim 1 (i.e. a receiver, e.g. receiving device, receiver transmitted image data – Para 63);

extracting respective sub-images of an image to be output from the stitched image (i.e. the receiver extract data corresponding to the current field of view – Para 67); and 

jointing the respective sub-images to obtain a display image, wherein the jointing the respective sub-images refers to obtaining the display image by an operation inverse to a stitching process of stitching the respective sub-images to obtain the stitched image (i.e. generate an image including WUs, e.g. sub-images, that are unpacked, e.g. performing inverse warping of reconfiguration performed during the packing operation – Para 65).  



Claim 7, Yip discloses the method of claim 6, further comprising: calculating, for the respective sub-images of the image to be output, jointing parameters of the sub-images; jointing the respective sub-images based on the jointing parameters of the respective sub-images (i.e. determining a mapping of the projection of the 3D image to the transmitted 2D image – Para 7 – using inverse warping, e.g. jointing – Para 73; the applied mapping scheme includes parameters associating corresponding geometry– Para  79-86).



Claim 8, Yip discloses the method of claim 7, wherein the jointing parameters include area ratio parameters and offset parameters, the area ratio parameters include width ratios and height ratios of the sub-images relative to a display area of a display apparatus, and the offset parameters include starting positions of the sub-images in the display area (i.e. mapping schemes include offset and coordinates, area, width and height parameters – Para 103, 105-106, 117, 120-121).


Claim 9, Yip discloses the method of claim 8, wherein the jointing the respective sub-images comprises jointing according to a shape of the display area of the display apparatus (i.e. unpacking WUs into a 3D image shape that corresponds to the packed 2D image shape – Para 66; the 3D image corresponds to the display screen shape that is viewed/generated – Fig. 1, 6, 12, 23, 25, 29; Para 6).  

Independent claim 10, the claim is similar in scope to claims 1 and 6.  Therefore, similar rationale as applied in the rejection of claims 1 and 6 apply herein.  Additionally, Yip discloses displaying a display image obtained by the jointing (i.e. the receiver, e.g. receiving device, - Para 63, 128; Fig. 5, 34 – unpacks, e.g. reverses processing, the packed image, e.g. divided and stitched image, to display the image – Para 67).  




Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

  
Independent claim 12, the claim is similar in scope to claim 6.  Therefore, similar rationale as applied in the rejection of claim 6 applies herein.



Independent claim 13, Yip discloses an image processing apparatus, comprising: one or more processors, and one or more memories, wherein the processors are configured to execute computer instructions to perform the image processing method of claim 1 (i.e. system including memory – Fig. 33 “3310” – and processors – 


  
Independent claim 19, the claim is similar in scope to claim 6.  Therefore, similar rationale as applied in the rejection of claim 6 applies herein.



Independent claim 20, the claim is similar in scope to claims 1 and 6.  Therefore, similar rationale as applied in the rejection of claims 1 and 6 apply herein.  Additionally, Yip discloses the display screen being configured to display the display image (i.e. the receiver, e.g. receiving device, - Para 63, 128; Fig. 5, 34 – unpacks, e.g. reverses processing, the packed image, e.g. divided and stitched image, to display the image – Para 67).  




Claim 22, Yip discloses the display apparatus of claim 20, the at least one processor of the display apparatus being further configured to obtain a shape of the display area of the display apparatus (i.e. partition the WUs based on the display screen shape  transmit the shape to an image processing apparatus, wherein the image processing apparatus comprises one or more processors, and one or more memories, wherein the processors are configured to execute computer instructions to perform an image processing method which comprises: performing area division on an input image to obtain a plurality of sub- images; determining a part of the plurality of sub-images as an image to be output; stitching respective sub-images of the image to be output to obtain a stitched image; and transmitting the stitched image, wherein the stitched image is smaller than the input image.  Similar rationale as applied in the rejection of claim 20 applies herein.  



Claim 23, Yip discloses the display apparatus of claim 22, wherein the shape of the display area of the display apparatus includes a non-rectangular shape (i.e. the display shape may be a rhombus – Fig. 31).  


Independent claim 24, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 25, the claim is similar in scope to claim 6.  Therefore, similar rationale as applied in the rejection of claim 6 applies herein.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eric Yip et al., WO 2018/048223 A1 (citations made with reference to equivalent English translation US 2019/0199995 A1) as applied to claim 20 above, and further in view of Jung Lee et al., US 2018/0184000 A1.


Claim 21, Yip discloses the display apparatus of claim 20, further comprising determine a user's viewing point data within a display area of the display apparatus (i.e. an HMD that receives and reproduces the transmitted image – Para 128 – corresponding to the view in the direction of user’s gaze – Para 6), the at least one processor of the display apparatus being further configured to transmit the viewing point data to an image processing apparatus, wherein the image processing apparatus comprises one or more processors, and one or more memories, wherein the processors are configured to execute computer instructions to perform an image processing method which comprises: performing area division on an input image to obtain a plurality of sub- images; determining a part of the plurality of sub-images as an image to be output; stitching respective sub-images of the image to be output to obtain a stitched image; and transmitting the stitched image, wherein the stitched image is smaller than the input image (i.e. system including memory – Fig. 33 “3310” – and processors – Fig. 33 “3330”; Para 127 – to perform packing/partitioning an image into multiple WUs, e.g. sub-images – Para 57, 58; Fig. 6, 7; WUs corresponding to a particular viewport are transmitted – Para 58; WUs are 


Yip fails to disclose one or more sensors configured to track a user’s viewing point data, which Lee discloses (i.e. an HMD including a sensor to detect user gaze direction for use in stitching image content - Para 5, 58; Fig. 2). 

It would have been obvious at the effective date of invention to combine Lee’s known device including one or more sensors configured to track a user’s viewing point data with the method of Yip because Yip uses an HMD to determine user gaze, which is known to be tracked via a sensor.  Therefore, the combination yields predictable results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619